Citation Nr: 1230290	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  08-13 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury. 

2.  Entitlement to service connection for a low back disability. 

3.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION


The Veteran served on active duty from February 1974 to February 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In August 2010, the Veteran testified at a Board hearing at the RO.  A transcript of this hearing has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has appealed the denial of service connection for disabilities of the neck, back, and head.  When this claim was before the Board in December 2010, it was determined that further development was needed, to include contacting the appropriate state agency to obtain any medical records associated with the Veteran's claim for worker's disability compensation benefits.  As noted by the Veteran's representative, these records were not obtained.  

In the June 2012 Supplemental Statement of the Case, the RO related that records from the California Workman's Compensation were received in October 2008.  Although the record reveals that records from the Social Security Administration were received in October 2008, there is no showing that these records encompassed the records from the state agency.  Indeed, in the December 2008 Supplemental Statement of the Case, issued following receipt of the Social Security records, there was no mention of worker's compensation records.  The record is devoid of a showing that the RO has attempted to contact the appropriate state agency to obtain medical records associated with the Veteran's claim for worker's compensation benefits.  

A remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the RO is again requested to comply with the Board's remand directives, as stated below.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate state agency to obtain any medical records associated with the Veteran's claim for worker's compensation benefits.  If no such records are available, that fact must be documented for the claims folder.

2.  After conducting any additional indicated development, including a new VA examination if warranted after receipt of any worker's compensation records, readjudicate the issues on appeal.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


